632 So. 2d 700 (1994)
Gary Leo RAMSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2643.
District Court of Appeal of Florida, First District.
March 2, 1994.
*701 Nancy Daniels, Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The appellant challenges an order of the trial court summarily denying his motion for post-conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. The appellant's motion is facially insufficient for failing to include the oath required by rule 3.850. Scott v. State, 464 So. 2d 1171 (Fla. 1985). Nor does appellant's motion contain any form of unnotarized oath such as that approved in State v. Shearer, 628 So. 2d 1102 (Fla. 1993).
We therefore affirm the order of the trial court, without prejudice to the filing of a properly sworn motion.
SMITH, ALLEN and DAVIS, JJ., concur.